Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of species of Claim 1 – TRAIL; Claim 2 – Thymidine kinase gene (TK); Claim 5 –PD-1; Claim 13 – marrow stromal cell (MSC); and Claim 19 – “wherein the method induces a significant reduction in Tregs and thereby reverses the ration of CD8+ and CD4+ T cells to Tregs within the tumors” in the reply filed on October 25, 2021is acknowledged.
Claims 1-13, 15-17, 19, 22, 25, and 26 are currently pending. The Examiner has withdrawn Claim 8-10 from further consideration because these claims are drawn to non-elected subject matter. Claims 1-7, 11-13, 15-17, 19, 22, 25, and 26 are under examination.
Benefit of priority is to March 21, 2018.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-13, 15-17, 19, 22, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The suicide genes listed in Claim 2 differ in structure and in function and are therefore not equivalents and represent an improper Markush group, rendering Claim  indefinite because there is no nexus between the cytosine deaminase and thymidine kinase, for example.
Claims 3 and 4 refer to the acronym “TK” which is not spelled out in Claim 1 or in Claim 3.
Claim 5 lists immune checl point genes that differ in structure and in function and therefore are not equivalents and represent an improper Markush group, rendering Claim 5 indefinite because there is no nexus between the ubiquitin ligase and TGF-beta receptor, for example.
Claim 5 lists immune checkpoint genes using acronyms and not spelling out the names of the immune check point genes.
Claim 5 comprises a period between the CTLA-4 and PD-1. See MPEP 608.01(m) which states that:  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). 

Claim 11 states that the TRAIL is the TIC10 which is not TRAIL but a non-protein compound that induces the expression of TRAIL and cannot be a gene that is found within the vector comprised within the engineered stem cell of Claim 1.
Claims 13, 15, and 16 should refer to the “engineered stem cell of Claim 1”.
Claim 15 is drawn to a combination comprising an engineered cell of Claim 1, yet the item combined with the engineered cell is optional and therefore the combination is a singularly drawn to the engineered cell.
Claim 16 does not identify who the subject is, that is, the method is for treating a cancer or enhancing intratumor immunity in any subject regardless of cancer state.  Applicants may wish to amend Claim 16 to state “in a subject in need thereof”, for example. See also Claim 26.
Claim 19 comprises three “wherein clauses” having differing outcomes for the same method, rendering Claim 19 indefinite.
Claim 22 “optionally” adds an additional active agent, yet states to preferably add the additional agent GCV.  The term “preferably” renders the claim indefinite because it delimits reference to GCV.  Also, the acronym GCV should be spelled out.
Claim 25 depends from Claim 16 which does not refer to an additional active agent. Therefore, the limitations of Claim 25 lack antecedent basis in Claim 16.


In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature and/or common use that flows from the substantial structural feature for the following reasons:
	See the 112/2 rejections above.
	In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).

	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11-13, 15-17, 19, 22, 25, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for engineered MSCs expressing a vector comprising genes for TRAIL, TK, and PD-1, does not reasonably provide enablement for all other engineered stem cell comprising other suicide genes or other immune checkpoint genes with the TRAIL gene.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	In In re Wands  (858 F2d, 731, 737, 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the issue of enablement in molecular biology was considered.  It was held that the following factors should be considered to determine whether the claimed invention would require of the skilled artisan undue experimentation:
	1) Quantity of experimentation necessary: The specification provides in vitro and in vivo evidence that UMSC-TRAIL-TK-PD-1 regresses tumors. Yet there are no example of other engineered stem cells, or of even the MSCs transformed with other suicide genes such as cytosine deaminase or nitroreductase gene, for example (see Claim 2), or  other immune checkpoint genes such as ubiquitin ligase or CTLA-4, for example (Claim 5). Without a showing of more than one cell - UMSC-TRAIL-TK-PD-1 – that cells transformed with other suicide and immune checkpoint genes with the TRAIL 
	2) Amount of direction or guidance presented: One could follow the blueprint for making UMSC-TRAIL-TK-PD-1 and substituting the TK and PD-1 for other suicide or checkpoint genes but the predictability of whether these engineered stem cells will be useful for the regression of tumors will not be known until one performed the experiment for themselves.
	3) Presence or absence of working examples: The specification presents experiemental evidence that one cell - UMSC-TRAIL-TK-PD-1 – regresses tumors.
	4) Nature of the invention: 6) Relative skill of those in the art: The invention is complex and those working in this art are highly skilled.
	5) State of the prior art: the prior art does not teach or render obvious UMSC-TRAIL-TK-PD-1.  While the Examiner has found similar art, the Examiner will cite art presented in the sister PCT examination (PCT 237). 
	Kim et al. (2013; Complete regression of metastatic renal cell carcinoma by multiple injections of engineered mesenchymal stem cells expressing dodecameric TRAIL and HSV-TK. Clin. Cancer Res. 19(2): 415-427) teach that MSC/dTRAIL-TK exerts a stronger apoptotic response in Renca cells that MSC/TK or MSC/dTRAIL after ganciclovir (GCV) treatment. 
	Hendriks et al. (2016; Programmed death ligand 1 (PD-L1) targeted TRAIL combines PD-l1 mediated checkpoint inhibition with TRAIL mediated apoptosis induction. Oncoimmunology. 5(8): 1-13) teach fusion proteins comprising anti-PD-L1 
	7) Predictability or unpredictability of the art: There is no prior art that teaches the claimed invention, and Hendriks et al. appear to teach away from making UMSC-TRAIL-TK-PD-1 by adding an immune checkpoint gene such as PD-1 to the TK and TRAIL genes because Hendriks et al. teach to add the antibody or blocker of PD-1.
	8) Breadth of the claims: The claims are broader than the exemplified disclosure of UMSC-TRAIL-TK-PD-1 for the regression of tumors.
	For all of these reasons, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention.	

	If Applicants have performed additional experiments to support their claims that suicide or immune checkpoint genes other than TK and PD-1 expressed with TRAIL in engineered stem cells result in tumor regression then they may wish to provide their findings in response to this Office Action.
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656